Title: To James Madison from Louis-Marie Turreau de Garambouville, 7 January 1809
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Washington 7. Janvier 1809

M. Davis, Consul Américain à Tripoli, a donné divers Sujets de plainte au Gouvernement français.  Son Excellence Le Ministre des Relations Extérieures par Sa dépêche du 29 May dernier m’instruit qu’il m’a déjà écrit à ce Sujet.  Quoique je n’aie rien reçu de relatif à M. Davis antérieurement à cette dépêche, cependant comme on fit alors la même communication à Mr. Armstrong, qui fit entendre que ce Consul Serait fortement réprimandé, Si même il n’était pas traité plus Sevèrement; le Gouvernement français a été Surpris que M. Davis agravât encore Ses torts, en donnant lieu à de nouvelles plaintes de la part des Agens de Sa Majesté.
Des lettres de Tripoly du 1er. Avril dr. ont annoncé que M. Davis S’occupait de l’approvisionnement de Malte; qu’il venait encore de prêter ses Bâtimens pour aller prendre en Chypre une cargaison destinée pour cette Isle.
Le Gouvernement fédéral, Monsieur, ne verra pas Seulement dans la conduite de M. Davis un tort envers La France: il y verra une opposition à Ses propres intérêts; et, Sans doute, il ne Souffrira pas, après tant de Griefs contre l’Angleterre, qu’un Agent chargé de le Servir dans toutes Ses vues contre elle n’emploie Son crédit et ne fasse de Spéculations Qu’en faveur des ennemis de Son pays.  Agréez, Monsieur, l’hommage de ma haute Considération.

Turreau

